Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a plurality of antenna elements; a first printed circuit board (PCB) having one surface provided with the plurality of antenna elements; a plurality of cavity filters installed on other surface of the first PCB and electrically connected to the plurality of antenna elements; and a second PCB having one surface electrically connected to the plurality of cavity filters and including at least a power amplifier, wherein the second PCB includes one or more first processing areas and one or more second processing areas extending in parallel with each other, the digital processing 
Regarding independent claim 7, patentability exists, at least in part, with the claimed features of a main housing formed with at least one elongated groove and disposed on a bottom surface of the second PCB of the antenna assembly; and a detachable heat sink disposed on a bottom surface of the main body housing and having a heat sink main body and at least one heat dissipation fin, wherein the detachable heat sink is configured to receive heat generated from the second PCB through the elongated groove
Claims 2-6 depend from claim 1, claims 8-10 depend from claim 7 and are included in the allowable subject matter.
Kim et al. (US 2015/0156818), Barnett et al. (US 6329994) and Jeon (US 2007/0149251) are all cited as teaching some elements of the claimed invention including a plurality of antenna elements, a plurality of printed circuit boards, a plurality of cavity filters, as well as, a plurality of parallel processed areas therein.

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845